Citation Nr: 0809684	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  04-33 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for peptic ulcer 
disease.  

3.  Entitlement to service connection for 
diverticulitis/diverticulosis.

4.  Entitlement to service connection for intervertebral disc 
syndrome.

5.  Entitlement to service connection for arthritis, 
bilateral wrists.

6.  Entitlement to service connection for arthritis, 
bilateral hands.

7.  Entitlement to service connection for a bilateral hip 
disability.

8.  Entitlement to service connection for a bilateral knee 
disability.

9.  Entitlement to service connection for muscle weakness and 
herniation, post-operative.

10.  Entitlement to service connection for a left ankle 
disability.

11.  Entitlement to service connection for a right ankle 
disability.

12.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1952 to December 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 2002, which denied service connection for the 
disabilities listed on the title page.  During the course of 
appellate development, service connection for bilateral 
hearing loss, tinnitus, and right foot fracture residuals was 
granted; accordingly, those issues are not on appeal.

In a February 2007 statement, the veteran said that he had 
had high blood pressure ever since he was in the military.  
However, the issue of service connection for high blood 
pressure, or hypertension, is not before the Board, and is 
REFERRED to the RO for initial development and consideration.

In a September 2007 statement, the veteran withdrew his 
request for a Board hearing. 

For reasons expressed below, the issues of entitlement to 
service connection for a right ankle disability and to a TDIU 
rating are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Coronary artery disease, peptic ulcer disease, and 
diverticulitis/diverticulosis were first shown many years 
after service, and there is no evidence relating the onset to 
service.

2.  There is no medical evidence of the current presence of 
intervertebral disc syndrome, arthritis of the wrists or 
hands, bilateral hip or knee disabilities, post-operative 
muscle weakness and herniation, or a left ankle disability, 
nor is there medical or lay evidence of service onset or 
continuity from service.


CONCLUSION OF LAW

Coronary artery disease, peptic ulcer disease, 
diverticulitis/diverticulosis, intervertebral disc syndrome, 
arthritis of the wrists and hands, bilateral hip and knee 
disabilities, post-operative muscle weakness and herniation, 
and a left ankle disability were not incurred in or 
aggravated by active service, nor may coronary artery 
disease, peptic ulcer disease, or degenerative joint disease 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notification and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in October 2002, prior to the initial 
adjudication of the claims, the RO advised the claimant of 
the information necessary to substantiate the claims for 
service connection for the multiple disabilities on appeal, 
and of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In connection with an 
earlier claim, he had previously been told, in December 1998, 
that service medical records were not available, and the 
October 2002 letter again informed him that service medical 
records were not available, and he was advised of the types 
of evidence to submit, including all documents he possessed 
from his period of service, and medical evidence showing when 
symptoms of the conditions at issue were first shown, and 
treatment since that time.  He was told that it was his 
responsibility to support his claim with appropriate 
evidence.  

In February 2007, he was sent a more detailed letter that 
satisfied all of the VCAA notice requirements.  He was 
notified of the information necessary to substantiate the 
claims for service connection for the multiple disabilities 
on appeal, including secondary service connection.  He was 
advised of various types of lay, medical, and employment 
evidence that could substantiate his service connection 
claims.  He was also told to provide any relevant evidence or 
information in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letter 
contained information regarding ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Subsequent to this notice, the claims were readjudicated in a 
supplemental statement of the case dated in April 2007, thus 
curing the timing defect.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Hence, the VCAA notice requirements have been satisfied.  See 
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, the service medical 
records are unavailable.  In June 1998, the National 
Personnel Records Center (NPRC) certified that there were 
medical records on file, and the case involved fire related 
service (i.e., the records were presumed destroyed in a fire 
at the NPRC in the early 1970's).  In September 1998, the RO 
was informed that additional information provided had failed 
to elicit any service medical records.  The veteran has not 
provided any more specific information regarding in-service 
treatment for any of the claimed conditions.  The veteran has 
not identified any post-service VA medical treatment for the 
conditions at issue, and although the RO requested VA medical 
records anyway, none were available.  He submitted letters 
from private doctors, but did not authorize the release of 
those treatment records, or of any other treatment records.  
In an October 2003 statement, he said he had requested 
records from doctors as far back as 1998 but had little 
success.  A VA examination is not warranted for the remaining 
issues because, as discussed below, the evidence establishes 
that no event, injury, or disease occurred in service or 
during an applicable presumptive period for which the 
claimant qualifies.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Dalton v. Nicholson, 21 Vet.App. 23 (2007).  
The veteran cancelled his Board hearing request.  He has not 
identified the existence of any potentially relevant evidence 
which is not of record.  Thus, the Board also concludes that 
VA's duty to assist has been satisfied.

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including degenerative joint disease, 
coronary artery disease, and peptic ulcer disease, if the 
disability was manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1110, 
1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran's service medical records are unavailable.  Where 
a veteran's service medical records are unavailable, the 
Board has a heightened duty to assist and obligation to 
explain its findings and conclusions and to carefully 
consider the benefit of the doubt rule in cases such as this.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet.App. 365 (1991).  However, the legal standard for proving 
a claim for service connection is not lowered, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Further, there is no adverse presumption of service 
connection as a result of the loss of these records.  Cromer 
v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).    

The veteran's DD Form 214 discloses that he received the 
Combat Infantryman Badge (CIB) due to combat service in Korea 
during the Korean conflict.  In the case of any veteran who 
engaged in combat with the enemy in active service, there is 
a relaxed standard of proof for combat-related claims.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2007).  Specifically, if a combat veteran presents 
satisfactory lay or other evidence of service incurrence or 
aggravation of a disease or injury, which is consistent with 
the circumstances or hardships of his service, then an 
evidentiary presumption of service connection arises and the 
burden shifts to the government to disprove service 
incurrence or aggravation by clear and convincing evidence.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  This reduced 
evidentiary burden relates only to the issue of service 
incurrence, and not to whether the veteran has a current 
disability or whether a current disability is linked to the 
incident in service; those two questions require medical 
evidence.  See Huston v. Principi, 18 Vet. App. 395, 402 
(2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

However, for the service connection issues addressed in this 
decision, the veteran has not provided any specific 
contentions as to his recollections of the service onset of 
the conditions.  The only injury he has reported was the 
fracture of the right foot, and service connection was 
granted for that disability.  For the remaining issues, he 
simply described his symptoms in his claim, without providing 
any statement as to why he believed service connection was 
warranted.  In the notice of disagreement, his only 
contention was that he disagreed with the denial of service-
connected benefits for injuries sustained while in combat in 
Korea, but he did not identify any specific incident or 
injury.  The only disabilities he identified were the right 
foot injury, as well as hearing loss, for which service 
connection was subsequently granted.  Similarly, his 
substantive appeal and later statements only referred to the 
right foot fracture.  Thus, there is no evidence, lay or 
medical, that any of the conditions at issue began in 
service, either in combat, or otherwise during service.  

In addition, there is no evidence of a nexus to service.  In 
September 1997, A. Mercer, M.D., wrote that (as to 
disabilities at issue in this decision) the veteran had 
coronary artery disease, a history of peptic ulcer disease, 
diverticulitis, and diverticulosis, and that he was status 
post neck neuralgia, status post motor vehicle accident.  E. 
Igbokwe, M.D., wrote in January 2005, but his letter only 
discussed the right foot fracture.  VA examinations in May 
1998, February 2006, November 2006, and March 2007 did not 
elicit any relevant history.  

In evaluating the veteran's claim, evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service, as 
probative evidence.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  The first mention of any of 
the conditions at issue is in the 1997 private doctor's 
statement, but this only notes that the veteran currently had 
coronary artery disease, and a history of peptic ulcer 
disease, diverticulitis, and diverticulosis, and indicated he 
had neuralgia in the cervical spine.  In any event, there was 
no suggestion of onset of any of the conditions at issue 
during the veteran's period of active duty which ended more 
than 40 years earlier.  

It is not clear whether the cervical spine neuralgia is the 
condition claimed as intervertebral disc syndrome, but, in 
any event, there is no diagnosis of intervertebral disc 
syndrome of record.  Otherwise, an issue of service 
connection for cervical spine neuralgia is not before the 
Board.  As to arthritis of the wrists and hands, bilateral 
hip and knee disabilities, post-operative muscle weakness and 
herniation, and a left ankle disability, there is no medical 
evidence of the current presence of any of these conditions.  
Without medical evidence of a current disability, there can 
be no service connection.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997).  Moreover, particularly absent any specific 
contentions from the veteran regarding service onset, an 
examination to determine whether the disabilities are 
currently present is not indicated.  

In view of these factors, the preponderance of the evidence 
is against the claims for service connection for coronary 
artery disease, peptic ulcer disease, diverticulitis, 
diverticulosis, intervertebral disc syndrome, arthritis of 
the wrists and hands, bilateral hip and knee disabilities, 
post-operative muscle weakness and herniation, and a left 
ankle disability; therefore, the benefit-of-the-doubt does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for coronary artery disease 
is denied.

Entitlement to service connection for peptic ulcer disease is 
denied.  

Entitlement to service connection for 
diverticulitis/diverticulosis is denied.

Entitlement to service connection for intervertebral disc 
syndrome is denied.

Entitlement to service connection for arthritis, bilateral 
wrists is denied.

Entitlement to service connection for arthritis, bilateral 
hands is denied.

Entitlement to service connection for a bilateral hip 
disability is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for muscle weakness and 
herniation, post-operative is denied.

Entitlement to service connection for a left ankle disability 
is denied.


REMAND

In March 2007, the veteran was afforded a VA examination to 
determine whether he has a right ankle disability which is 
due to his traumatic arthritis of the right foot.  However, 
the examination did not specifically address this point.  
Instead, the examiner noted that the veteran currently has 
arthritis of the right ankle and right foot, but said that 
the veteran did not have service medical records to establish 
his claim for an injury in service, and that although it 
appeared that most of his right foot and ankle "problem" 
was related to a cardiovascular accident rather than an in-
service injury, the examiner was unable to resolve the issue 
without speculation.  

However, this conclusion appears to be based, in large part, 
on the absence of any service medical records to support the 
veteran's history of a foot injury in service.  However, the 
veteran stated that the foot fracture occurred during combat, 
and his combat participation is adequately verified by his 
receipt of the Combat Infantryman Badge.  Therefore, the 
relaxed standard of proof applicable to combat injuries is 
for application, and, indeed, the veteran was granted service 
connection for traumatic arthritis of the right foot on that 
basis.  See 38 C.F.R. § 1154(b).  In this case, the veteran 
has submitted satisfactory lay evidence of a fracture of the 
right foot in service, which is consistent with the 
circumstances or hardships of his service, and he has been 
granted service connection for traumatic arthritis of the 
right foot.  Therefore, the examiner's opinion, rejecting the 
in-service history, was based on inaccurate medical history, 
and the Board is not obliged to accept such an opinion.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

Thus, service connection for traumatic arthritis of the right 
foot, as a residual of the presumed right foot injury in 
service, has already been established.  Further, degenerative 
changes in the foot and ankle joints have been demonstrated 
by X-rays; in light of this objective evidence of disability, 
it cannot be concluded, on the basis of the evidence 
currently of record, that the degenerative changes of the 
right ankle are not responsible for any of the ankle 
symptoms, including pain.  For these reasons, the March 2007 
VA examination was inadequate, and the veteran must be 
afforded an opportunity for another VA examination, to 
determine whether degenerative changes of the right ankle are 
related to the service-connected right foot arthritis.  

Finally, a current assessment of the effect of the service-
connected conditions on employability should be provided by 
VA.  Because service connection for a right ankle disability 
is being remanded for an examination, the examination should 
evaluate whether disabilities that are currently service-
connected preclude employment, as well as whether the right 
ankle disability, together with the service-connected 
disabilities, preclude substantially gainful employment.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the following:  

    (a) Whether degenerative changes of the 
right ankle, shown on X-rays in March 
2007, are at least as likely as not 
related to the service-connected arthritis 
of the right foot, residual of injury.  In 
reaching the opinion, the examiner should 
address whether degenerative changes of 
the right ankle were caused or aggravated 
by the right foot arthritis; whether the 
in-service injury itself caused 
degenerative changes in the right ankle; 
and whether the arthritis in the right 
foot and ankle should be considered as a 
single disability (as seems to be implied 
in the March 2007 VA examination report).  
Although service medical records are not 
available, the veteran has verified combat 
exposure, and, therefore, for purposes of 
the examination report, the veteran's 
history of his injury must be accepted as 
fact.  The history should be provided in 
the examination report.
    
    (b) whether the veteran's service-
connected disabilities, alone, render him 
unable to engage in substantially gainful 
employment.  The examination should, 
first, consider whether the veteran's 
service-connected disabilities, 
specifically:
    * traumatic arthritis of the right foot 
(rated 30 percent disabling), 
    * bilateral hearing loss (20 percent 
rating), and
    * tinnitus (10 percent rating), 
alone, render him unemployable.  In 
addition, the examination should address 
whether these service-connected 
disabilities, considered together with the 
degenerative changes of the right ankle, 
render him unemployable.  Because service 
connection for the right ankle condition 
is on appeal, hence has not yet been 
finally decided, the opinion must consider 
whether the veteran is unemployable, due 
to service-connected disabilities, both 
with and without consideration of the 
claimed right ankle disability.  

The entire claims folder and a copy of 
this REMAND must be made available to the 
physician.  The complete rationale for all 
opinions expressed should be provided.  In 
would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

2.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claims on appeal.  If any claim is denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


